DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 2-7, 10-15, 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-11, 14-16 and 19 of U.S. Patent No. 11,013,034 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasoning:
 	Regarding claim 2, by omitting the features of beam failure recovery request and the steps of identifying a beam failure and determining whether additional information about the beam is needed, claim 1 of U.S. Patent No. 11,013,034 B2 is directed to substantially same invention as claim 2 of the instant application.
 	Regarding claims 3-7, by the same omissions, claims 2, 5-8 of U.S. Patent No. 11,013,034 B2 are directed to substantially same inventions as claims 3-7, respectively.
 	Regarding claim 10, by omitting the features of beam failure recovery request and the operations of identifying a beam failure and determining whether additional information about the beam is needed, claim 16 of U.S. Patent No. 11,013,034 B2 is directed to substantially same invention as claim 10 of the instant application.
 	Regarding claims 11-15, by the same omissions, claims 2, 5-8 in combination of claim 16 of U.S. Patent No. 11,013,034 B2 are directed to substantially same inventions as claims 11-15, respectively.
 	Regarding claim 18, by omitting the features of beam failure recovery request and the operations of identifying a beam failure and determining whether additional information about the beam is needed, claim 9 of U.S. Patent No. 11,013,034 B2 is directed to substantially same invention as claim 18 of the instant application.
 	Regarding claim 19, by the same omissions, claim 2 in combination of claim 9 of U.S. Patent No. 11,013,034 B2 is directed to substantially same inventions as claim 19.
 	Regarding claims 20-23, by the same omissions, claims 10, 11, 14 and 15 of U.S. Patent No. 11,013,034 B2 are directed to substantially same inventions as claims 20-23, respectively.
 	Regarding claim 24, by omitting the features of beam failure recovery request and the operations of identifying a beam failure and determining whether additional information about the beam is needed, claim 19 of U.S. Patent No. 11,013,034 B2 is directed to substantially same invention as claim 24 of the instant application.
Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,013,034 B2  in view of  Hou et al. in Patent No. US10,299,275 B2, hereinafter referred to as Hou.  
 	Regarding claim 8, by incorporating the conventional feature of having the random access preamble further indicates a random access attempt by the UE, taught by Hou (col. 3, line 61 to col. 4, line 7), claim 1 of U.S. Patent No. 11,013,034 B2  in view of  Hou is directed to substantially same invention as claim 8 of the instant application.
 	Regarding claim 16, claim 16 is rejected for substantially identical reason as claim 8, except the claim is in an apparatus claim format.
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11,013,034 B2  in view of  Lee et al. in Pub. No. US 2015/0382205 A1, hereinafter referred to as Lee.  
  	Regarding claim 9, by incorporating the conventional feature of having the random access resource is assigned to multiple UEs, taught by Lee (paragraphs [0083] and [0088]), claim 1 of U.S. Patent No. 11,013,034 B2  in view of  Lee is directed to substantially same invention as claim 9 of the instant application.
  	Regarding claim 17, claim 17 is rejected for substantially identical reason as claim 9, except the claim is in an apparatus claim format.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. in U.S. Patent No. 10,299,275 B2, hereinafter referred to as Hou, in view of Lee et al. in Pub. No. US 2015/0382205 A1, hereinafter referred to as Lee.
 	Referring to claim 2, Hou discloses a computer implemented method for operating an access node (eNB), the method comprising: receiving, by the access node from a user equipment (UE), a random access preamble, wherein the random access preamble identifies a first beam selected by the UE (col. 5, lines 29-40); sending, by the access node to the UE, a first message responsive to the first random access preamble, the first message including a first information set to request the additional information associated with the first beam (col. 5, lines 19-29, 41-47), and receiving, by the access node from the UE, a second message in response to the first message, including the additional information associated with the first beam (col. 5, lines 48-57).
 	Hou differs from the claim, it does not disclose the feature of having the random access preamble received via a random access resource, wherein the random access preamble and the first random access resource at least partially identifies a first beam selected by the UE, which is well known in the art and commonly applied in wireless communications field for conventional wireless communication resource allocation.  Lee, for example, from the similar field of endeavor, teaches the same feature of having the first random access preamble in a first random access resource, wherein the first random access preamble and the first random access resource at least partially identifies a first beam selected by the UE (paragraphs [0082], [0084], [0108]-[0109], [0143]-[0144]).
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement such well known feature of Lee in the method of Hou, to provide conventional wireless communication resource allocation, to further enhance the system efficiency.
 	Referring to claim 3, Hou in view of Lee disclose that the first random access preamble and a position of the first random access resource in the plurality of random access resources identifies the first beam selected by the UE (col. 6, lines 12-20 in Lou, paragraphs [0108]-[0109] in Lee).
 	Referring to claim 4, Hou in view of Lee disclose that the first additional information associated the first beam comprises at least one of channel quality information of the first beam, a beam index of the first beam within the random access resource, a beam index of the first beam within a reference signal beam, or a channel state information reference signal (CSI-RS) resource index (CRI) of the first beam (paragraph [0127] in Lee).
 	Referring to claim 5, Hou in view of Lee disclose that the channel quality information of the first beam comprises at least one of a reference signal received power (RSRP) of the first beam, a reference signal received quality (RSRQ) of the first beam, a signal plus interference to noise ratio (SINR) of the first beam, or a signal to noise ratio (SNR) of the first beam (paragraph [0127] in Lee).
 	Referring to claim 6, Hou in view of Lee disclose that the first random access preamble is one of a plurality of random access preambles assigned to the UE (paragraphs [0082] and [0092] in Lee).
 	Referring to claim 8, Hou in view of Lee disclose that the random access preamble further indicates a random access attempt by the UE (col. 3, line 61 to col. 4, line 7 in Hou).
 	Referring to claim 9, Hou in view of Lee disclose that the random access resource is assigned to multiple UEs (paragraphs [0083] and [0088] in Lee)
	Referring to claims 10-14, 16-17 are rejected for substantially same reasoning as claims 2-6, 8-9 except each claim is in apparatus claim format.
 	Referring to claims 18-22, claims 18-22 are rejected for substantially same reasoning as claims 2-6, except the method is perform on the UE perspective instead of the access node.
 	Referring to claim 24, claim 24 is rejected for substantially same reasoning as claim 18, except the claim is in apparatus claim format. 	
Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Lee, as applied to claims 2, 10 and 18 above, and further in view of Lu et al. in Pub. No. US 2018/0219604 A1, hereinafter referred to as Lu.
 	Referring to claim 7, Hou in view of Lee fail to disclose that the first random access preamble comprises a beam failure recovery preamble, and wherein the first random access resource comprises a beam failure recovery resource, which are also conventional and commonly adopted by one of ordinary skill in the art to implement to provide a beam failure recovery process utilizing random access procedure.  Lu, for example, from the similar field of endeavor, teaches such feature of provide a beam failure recovery process utilizing random access procedure (paragraphs [0018], [0021], [0058], [0068] and [0076]).
 	 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement such well known feature of Lu in the method of Hou in view of Lee to provide the additional feature of incorporating a beam failure recovery process under random access procedure to further enhance the system reliability.
 	Referring to claim 15, claim 15 is rejected for substantially same reasoning as claim 7, except the claim is in apparatus claim format.
 	Claim 23 is rejected for substantially same reason as claim 7, except the claim is on the UE perspective instead of the access node.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.  
 	In the remarks, regarding independent claims 2, 4 and 5, the applicant argued that Hou merely states that "upon receiving the RAR, the UE can transmit an L2/L3 message, such as an RRC Connection Request (MSG3), to the eNB." Hou, 5:53-55. But, Hou does not disclose that its L2/L3 message includes any additional information about the beam selected by the UE.
 	The examiner respectfully disagrees since it is the enhanced RA-RNTI, not the L2/L3 messages is relied upon for the claimed second message.  According to col. 5, lines 47-50 in Hou, it clearly recites that “The RAR may be addressed with the RA-RNTI.  For horizontal/vertical beamforming, an enhanced RA-RNTI (i.e. E-RA-RNTI) may be defined to include the horizontal/vertical beam”.  That is, the enhanced RA-RNTI may be transmitted as the second message, instead of L2/L3 message, that includes additional information about the beam selected by the UE, which still meets the claimed limitation.
 	Regarding double patenting rejection, the rejection has been maintained since the applicant failed to provide a timely filed terminal disclaimer to overcome the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465